COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff, Judges Decker and O’Brien
UNPUBLISHED


              Argued at Alexandria, Virginia


              ANDREA ROCHELLE FRIPP-HAYES
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 1500-15-4                                    JUDGE MARY GRACE O’BRIEN
                                                                                   OCTOBER 4, 2016
              COMMONWEALTH OF VIRGINIA


                                     FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                  Jan L. Brodie, Judge

                                Lauren Whitley, Senior Assistant Public Defender, for appellant.

                                Katherine Quinlan Adelfio, Assistant Attorney General (Mark R.
                                Herring, Attorney General, on brief), for appellee.


                      Following a jury trial, Andrea Rochelle Fripp-Hayes (“appellant”) was convicted of

              misdemeanor obstruction of justice in violation of Code § 18.2-460. She was acquitted of a second

              charge, felony assault on a police officer in violation of Code § 18.2-57. The court denied

              appellant’s motion to set aside the verdict and imposed the jury’s sentence of a $2500 fine.

              Appellant asserts that the court erred in finding the evidence sufficient to establish that she

              obstructed the officer in the performance of his duties.

                                                      I. Factual Background

                      We review the evidence in the light most favorable to the prevailing party, the

              Commonwealth. Whitehurst v. Commonwealth, 63 Va. App. 132, 133, 754 S.E.2d 910, 910

              (2014). The evidence established that on August 12, 2014, Officer Hristo Hristov viewed a video of

              a man stealing a woman’s purse from a sandwich shop in Fairfax County. Two weeks later, Officer


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Hristov saw a young man, K.F.,1 within a block of the sandwich shop. Officer Hristov testified that

K.F. looked “exactly the same” as the person on the video and also was wearing the identical “very

colorful fishing hat” worn by the thief. The officer stopped K.F. to question him.

       Officer Hristov told K.F. that he was conducting an investigation of a larceny that occurred

two weeks earlier, and while K.F. was “not in trouble at this point,” the officer requested K.F.’s

name, address, and photograph for the investigation. K.F. told Officer Hristov his name and

address, but the officer wasn’t able to verify the information because K.F. did not have any

identification with him. K.F. refused to allow the officer to photograph him without his mother

present.

       K.F. and Officer Hristov were standing directly in front of a barbershop during their

encounter. K.F. gave a barbershop employee, Jeff Wolfolk, his mother’s telephone number.

Approximately four minutes later, appellant, who is K.F.’s mother, arrived in her vehicle, parked

her car, and exited. She told K.F. to get in the car, which he did. Officer Hristov explained to

appellant that he was investigating a crime in which her son was a suspect and he needed to identify

her son and take his picture. He also told appellant that he needed to see her identification to “make

sure [she] actually [was] the mother.”

       The officer testified that despite the fact that he remained calm and under control,

appellant’s reaction was “hostile” and “uncooperative.” She repeatedly told the officer that he was

required to explain her legal rights and she did not have to tell him anything. Officer Hristov stated

that he explained to appellant six or seven times what he needed. In response, appellant swore at

him, and got back into her vehicle. The officer testified that he told her: “[you] cannot leave. Your

son is a suspect in a larceny. I have to obtain information.” In response, appellant began to drive

her car “pretty quick, pretty fast,” and the officer ran alongside of her vehicle and opened the


       1
           We identify the young man by his initials because he was a juvenile at the time.
                                                 -2-
driver’s side door. Appellant swerved to her left and the driver’s side rear tire ran over Officer

Hristov’s right foot. Appellant stopped “almost right away,” and the officer called for backup.

Officer John Yang arrived and also tried to explain to appellant why the officers needed her

information. Appellant ignored Officer Yang and attempted to drive her vehicle again, but Officer

Yang ran in front of her car and blocked it with his body. At that point, two other officers who had

arrived blocked appellant’s car with their cruisers and she was placed under arrest. Officer Hristov

was taken to the hospital where he was treated and released.

        At trial, appellant testified and claimed that the officer didn’t ask her for her personal

information until she had been at the scene for thirty minutes. She denied that she refused to give

the information to him. Appellant acknowledged that the officer told her that she was interfering in

an investigation and he needed to take her son’s picture. She denied swerving to hit Officer Hristov

and denied running over his foot. She also disputed Officers Hristov and Yang’s testimony that she

tried to drive away a second time and that the arriving officers parked their cars in front of and

behind her. Appellant acknowledged that she had previously been convicted of a crime of moral

turpitude.

        In rebuttal, Officer Hristov testified that he asked appellant for her personal information

immediately after he encountered her, after she told her son to get into the car. Officer Hristov

stated that despite the fact that he asked for her information “over and over again,” appellant did not

comply with his request and only provided the information when she was arrested.

                                               II. Analysis

                                         A. Standard of Review

        “When considering on appeal the sufficiency of the evidence presented below, we ‘presume

the judgment of the trial court to be correct’ and reverse only if the trial court’s decision is ‘plainly

wrong or without evidence to support it.’” Kelly v. Commonwealth, 41 Va. App. 250, 257, 584

                                                   -3-
S.E.2d 444, 447 (2003) (en banc) (quoting Davis v. Commonwealth, 39 Va. App. 96, 99, 570
S.E.2d 875, 876-77 (2002)). This Court “does not ‘ask itself whether it believes that the evidence at

the trial established guilt beyond a reasonable doubt.’” Williams v. Commonwealth, 278 Va. 190,

193, 677 S.E.2d 280, 282 (2009) (quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)).

Rather, “the relevant question is, after reviewing the evidence in the light most favorable to the

prosecution, whether any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Sullivan v. Commonwealth, 280 Va. 672, 676, 701 S.E.2d 61, 63

(2010).

          Determining the credibility of witnesses and the weight to afford their testimony are matters

left to the finder of fact. Commonwealth v. Taylor, 256 Va. 514, 518, 506 S.E.2d 312, 314 (1998).

“Where factual findings are at issue in the context of an appeal, great deference is given to the trier

of fact.” Thorne v. Commonwealth, 66 Va. App. 248, 253, 784 S.E.2d 304, 307 (2016). The

factfinder may choose not to accept an accused’s statement and may determine that she is “lying to

conceal [her] guilt.” Phan v. Commonwealth, 258 Va. 506, 511, 521 S.E.2d 282, 284 (1999). “If

the evidence is sufficient to support the conviction, the reviewing court [will not] substitute its own

judgment for that of the trier of fact, even if its opinion might differ from the conclusions reached by

the [fact finder].” Jordan v. Commonwealth, 286 Va. 153, 156-57, 747 S.E.2d 799, 800 (2013).

                     B. Sufficiency of the Evidence to Prove Obstruction of Justice

          Code § 18.2-460(A) provides:

                          If any person without just cause knowingly obstructs . . . any
                 law-enforcement officer . . . in the performance of his duties as such
                 or fails or refuses without just cause to cease such obstruction when
                 requested to do so . . . he shall be guilty of a Class 1 misdemeanor.

The Supreme Court has explained the crime of obstruction of justice as follows:

                 [I]t is not necessary that there be an actual or technical assault upon
                 the officer, but there must be acts clearly indicating an intention on
                 the part of the accused to prevent the officer from performing his
                                                   -4-
                 duty, as to “obstruct” ordinarily implies opposition or resistance by
                 direct action . . . . It means to obstruct the officer himself not merely
                 to oppose or impede the process with which the officer is armed.

Jones v. Commonwealth, 141 Va. 471, 478-79, 126 S.E. 74, 77 (1925). Obstruction does not occur

when the person’s conduct merely frustrates the officer’s investigation. Atkins v. Commonwealth,

54 Va. App. 340, 343, 678 S.E.2d 834, 835 (2009). In Molinet v. Commonwealth, 65 Va. App.
572, 578, 581, 779 S.E.2d 231, 234, 235 (2015), we applied a two-step analysis to determine

whether the evidence was sufficient to prove obstruction: “[f]irst, we must determine whether

appellant’s actions did, in fact, prevent a law-enforcement officer from performing his

duties. . . . Second, we must determine whether appellant acted with an intent to obstruct [the

law-enforcement officer].”

       Appellant contends that the evidence was insufficient to convict her of obstruction of justice.

She argues that merely refusing to identify herself did not constitute obstruction of justice. She also

contends that she took no purposeful action to make contact with the officer because it was the

officer’s actions that caused the contact; he chased after the car and attempted to open her door.

Finally, appellant notes that while she made it more difficult for Officer Hristov to take her son’s

picture, it was not impossible, because Officer Hristov eventually was able to photograph K.F.

       At the outset, we note that Officer Hristov’s initial detention of K.F. was legally justified,

based on the officer’s reasonable articulable suspicion that K.F. was involved in criminal activity.

Terry v. Ohio, 392 U.S. 1, 30 (1968). “If a person matches the physical description of a criminal

suspect, the police have reasonable suspicion to effect a Terry stop of that individual.” Brown v.

Commonwealth, 33 Va. App. 296, 307, 533 S.E.2d 4, 9 (2000) (citing Jones v. Commonwealth, 230
Va. 14, 18, 334 S.E.2d 536, 539 (1985)). Further, an officer who suspects that criminal activity has

occurred has “full authority” to question a suspect about his identity. See Jones, 230 Va. at 19, 334

S.E.2d at 540.

                                                   -5-
        Here, Officer Hristov informed appellant why he was detaining K.F. He testified that his

words at the beginning of the encounter were:

                [m]a’am, I’m investigating a crime. Your son is [a] suspect in it. It’s
                a grand larceny. I need to identify him. I need to take a picture of
                him now because you’re on scene and you just ordered somebody to
                get in your car. I need to identify you and make sure you actually are
                the mother.

Despite this explanation, appellant became agitated and refused to cooperate with the officer. When

she directed K.F. to get into her car and attempted to drive away, her actions prevented the officer

from taking K.F.’s picture.

        This case is controlled by existing case law. In Thorne v. Commonwealth, 66 Va. App. 248,

784 S.E.2d 304 (2016), a police officer stopped a vehicle that he suspected had illegally tinted

windows. Id. at 250-51, 784 S.E.2d at 305-06. He asked the defendant, who was the driver, to roll

down her window so he could test it and to allow him to see into the back seat, for officer safety. Id.

The defendant refused to roll down the window, despite being asked at least five times. Id. at 251,

784 S.E.2d at 306. She told the officer that he had no reason to stop her, and yelled repeatedly, “I

know my rights!” Id. It wasn’t until backup officers arrived nine minutes later that the defendant

complied with the officer’s request and allowed him to check the window tint. Id.

        This Court affirmed the obstruction of justice conviction in Thorne because of the

defendant’s adamant rejection of the officer’s request to roll down the window. Id. at 257-58, 784

S.E.2d at 309. The Court found that the defendant’s actions “not only constituted repeated refusals

to roll down a window but also reflected her clear understanding that she was keeping him from

performing his duty.” Id. at 258, 784 S.E.2d at 309. The defendant was not merely making the

officer’s job more difficult. Id. at 259, 784 S.E.2d at 310. “Because of her behavior, he was

entirely unable to perform his duties related to the basis for the traffic stop.” Id. See also Molinet,
65 Va. App. at 580, 779 S.E.2d at 235 (finding defendant’s actions prevented the officer from

                                                  -6-
performing his duties when defendant approached witnesses being questioned in a police

investigation and disregarded the officer’s repeated directions to step away. He instead shouted and

stepped toward the officer in a “threatening, and angry manner.”).

        Likewise, in the present case, appellant’s actions during her encounter with Officer Hristov

completely precluded him from taking a photograph of K.F., which he determined was necessary

for his investigation. Officer Hristov repeatedly explained to appellant that he needed a photograph

of K.F. because he was investigating the crime of grand larceny. Despite the officer’s justification

for his request, appellant refused to present any identifying information, refused to allow him to

photograph her son, and attempted to drive away with her son in the car, reflecting her intent to

prevent the officer from performing his investigation. “Intent is the purpose formed in a person’s

mind, which may be shown by circumstantial evidence including the person’s conduct.” Coles v.

Commonwealth, 270 Va. 585, 590, 621 S.E.2d 109, 111 (2005). “[T]he fact finder may infer that a

person intends the immediate, direct, and necessary consequences of his voluntary acts.” Moody v.

Commonwealth, 28 Va. App. 702, 706-07, 508 S.E.2d 354, 356 (1998).

        Here, as in the Thorne case, appellant’s behavior did more than just make the officer’s job

more onerous; it completely precluded him from carrying out his investigation. Officer Hristov was

prevented from taking K.F.’s picture until appellant was arrested. Furthermore, the evidence

established that appellant acted with the intent to obstruct. We find, therefore, that the trial court

was not plainly wrong in finding the evidence was sufficient to prove obstruction of justice.

                                                                                               Affirmed.




                                                  -7-